ORDER

PER CURIAM.
Defendant appeals following his conviction by a jury of two counts of abuse of a child, § 568.060 RSMo Cum.Supp.1993. Defendant was sentenced to seven years imprisonment on each count to be served concurrently. Defendant also appeals the denial of his Rule 29.15 motion for post-conviction relief. Defendant, however, has abandoned that appeal by failing to brief any errors pertaining to the denial of post-conviction relief.
All of the points raised in Defendant’s direct appeal pertain to evidentiary rulings by the trial court. We find no abuse of discretion or plain error. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rules 30.25(b) and 84.16(b).